977 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CARGILL INCORPORATED, Plaintiff-Appellee,v.Dan C. RINDAL, Defendant-Appellant.
No. 91-35731.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1992.*Decided Oct. 15, 1992.

Before TANG, PREGERSON and ALARCON, Circuit Judges.

ORDER

1
We affirm on the basis of the well-written, well-reasoned Findings of Fact, Conclusions of Law, Judgment and Order issued by the District Court.   We also affirm the District Court's prejudgment interest award, because there is an underlying monetary obligation which is a sum certain and which vested on a particular day.   See McPherson v. Schlemmer, 749 P.2d 51, 54 (Mont.1988).


2
SO ORDERED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4